                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

DWAYNE WALLACE                                              PLAINTIFF

VS.                                CIVIL ACTION NO. 3:18CV400TSL-JCG

DOCTOR JOHN DOE, ET AL.                                    DEFENDANTS



                                ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge John C. Gargiulo,

and the court, having fully reviewed the report and

recommendation entered in this cause on April 19, 2019 and being

duly advised in the premises and there being no objection filed by

plaintiff, finds that said report and recommendation should be

adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation of

United States Magistrate Judge John C. Gargiulo entered on April

19, 2019 be, and the same is hereby adopted as the finding of this

court.   It follows that the complaint is dismissed for failure

to prosecute.

      A separate judgment will be entered in accordance with Rule 58

of the Federal Rules of Civil Procedure.

      SO ORDERED this 18th day of June, 2019.



            /s/ Tom S. Lee
            UNITED STATES DISTRICT JUDGE
